10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

TIMOTHY CRAYTON, CaSe No. 5: l§§;cV-Ol450-BLF

Piaimifr, [PRoP“ oRDER GRANTING
DEFENDANTS’ MoTIoN To

v. CoNsoLn)ATE DEADLINES FoR
MoTIoN FoR sUMMARY JUDGMENT
oR oTHER DIsPosITIVE MoTIoN

 

G. RAMEY, et al.,

Defendants.

 

 

 

Counsel for Defendants G. Ramey, P. Sullivan, and J. Hohnes (collectively, the
“Defendants”) filed a request to consolidate the currently existing two different deadlines by
Which to file a summary judgment or other dispositive motion to February 25, 2019. The Court
has read and considered the request and counsel’s accompanying declaration, and finds that good
cause exists to grant the request.

IT IS HEREBY ORDERED that Defendants’ request to consolidate the current deadlines
is GRANTED, and that the deadline for Defendants G. Ramey, P. Sullivan, and J. Holrnes to file
a summary judgment or other dispositive motion is extended up to and including February 25 ,
2019. IfDefendants file a motion for summary judgment or other dispositive motion, Plaintiff’ s

opposition, if any, shall be filed no later than twenty-eight (28) days from the date the motion is

l

 

[PROPOSED] Order Granting Defs.’ Mot. to Consol. Deadlines to File Summary Judgment (5:lS-cv-Ol450-BLF)

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

filed. If Defendants file a reply brief, it shall be filed no later than fourteen (14) days after the

date the opposition is filed.

 

‘S`x_ ,? '
iw"i ,F:?-"S§i 3 § . 1 .`:/
Dated: w § § § jj 5\.":.>

 

 

§
T he Honoral)l`é I§etl¢i Lahson Freeinan

f

2

 

[PROPOSED] Order Granting Defs.’ Mot. to Consol. Deadlines to File Summary Judgment (5:18-cV-Ol450-BLF)

 

